Investors / Corporate: David S. Bassin, CFO inVentiv Health, Inc. (732) 537-4804 investor@inventivhealth.com Media: Marcia Frederick inVentiv Health, Inc. (614) 543-6281 mfrederick@inventivhealth.com inVentiv Health Reports Financial Results for Fourth Quarter and Full Year 2009 · Fourth Quarter Revenues decline 3% to $275 million; Full Year Revenues of $1.07 billion · Fourth Quarter EPS of $0.47; Full Year Adjusted EPS of $1.38 (GAAP EPS of $1.39) · 2010 Revenue Targets of $1.1 to $1.14 billion and Adjusted EPS Targets of $1.40 to $1.48 (GAAP EPS targets of $1.36 to SOMERSET, NEW JERSEY, February 23, 2010 ― inVentiv Health, Inc. (NASDAQ: VTIV), a leading provider of commercialization services to the global pharmaceutical and healthcare industries, today announced financial results for the fourth quarter and full year of 2009. Fourth Quarter 2009 Results attributable to inVentiv Health, Inc.: · Total revenues decreased 3% to $274.8 million for the fourth quarter of 2009, compared to $283.3 million for the fourth quarter of 2008.Net revenues declined 4% to $238.6 million, compared to $247.7 million for the fourth quarter of 2008. · Adjusted EBITDA decreased 5% to $39.4 million for the fourth quarter of 2009, compared to $41.5 million for the fourth quarter of 2008.Adjusted operating income decreased 2% to $31.7 million for the fourth quarter of 2009, compared to $32.2 million for the fourth quarter of 2008.GAAP operating income was $31.8 million for the fourth quarter of 2009, compared to GAAP loss of ($237.6) million for the fourth quarter of 2008 which included a non-cash pre-tax goodwill and other intangible asset impairment charge of $267.8 million. · Adjusted net income attributable to inVentiv Health, Inc. was $15.9 million for both the fourth quarter of 2009 and the fourth quarter of 2008.GAAP net income attributable to inVentiv Health, Inc. was $16.0 million for the fourth quarter of 2009, compared to a GAAP net loss of ($162.6) million for the fourth quarter of 2008. · Diluted earnings per share (EPS) attributable to inVentiv Health, Inc. was $0.47 for the fourth quarter of 2009, compared to an adjusted diluted EPS of $0.48 for the fourth quarter of 2008 and GAAP diluted loss per share of ($4.89) for the fourth quarter of The company also generated $47.1 million of cash flow from continuing operations for the quarter and a total of $125.8 million for the full year of Full Year 2009 Results attributable to inVentiv Health, Inc.: · Total revenues decreased 4% to $1.07 billion for 2009, compared to $1.12 billion for 2008.Net revenues declined 3% to $927.9 million, compared to $951.7 million for 2008. · Adjusted EBITDA decreased 7% to $132.6 million for 2009, compared to $143.0 million for 2008.Adjusted operating income decreased 7% to $100.2 million for 2009, compared to $108.2 million for 2008.GAAP operating income was $100.6 million for 2009, compared to GAAP loss of ($162.2) million for 2008 which included a non-cash pre-tax goodwill and other intangible asset impairment charge of $267.8 million. · Adjusted net income attributable to inVentiv Health, Inc. was $46.7 million for 2009, compared to adjusted net income of $51.3 million for 2008.GAAP net income attributable to inVentiv Health, Inc., as reported, was $46.9 million for 2009, compared to a GAAP net loss of ($128.0) million for 2008. · Adjusted diluted EPS attributable to inVentiv Health, Inc. was $1.38 for 2009, compared to an adjusted diluted EPS of $1.55 for 2008.GAAP diluted EPS was $1.39 for 2009, compared to GAAP diluted loss per share of ($3.87) for 2008. 2009 Highlights and Key Accomplishments: · inVentiv Clinical reported total revenues of $209.5 million during 2009 and $51.3 million during the fourth quarter of 2009, down 3% and 6% respectively from the comparable prior-year periods.Revenues decreased due to a lower demand in the staffing market, but were mostly offset by growth in inVentiv Clinical’s functional outsourcing and CRO services business. · inVentiv Communications reported total revenues of $310 million during 2009 and $86.1 million during the fourth quarter of 2009, down 9% for the full year, but increased by 17% for the fourth quarter from the comparable prior-year periods.Net revenues declined 3% in 2009 as the company incurred a significantly lower amount of pass-through during the year versus 2008.The marketing spend by clients stabilized during 2009 and a number of new business wins and increased scopes in the fourth quarter led to a strong performance in the second half of 2009. · inVentiv Commercial reported total revenues of $413.3 million during 2009 and $99.4 million during the fourth quarter of 2009, down 5% and 18% respectively from the comparable prior-year periods.The division finished 2009 with several new wins, including a new embedded team with a Top 20 Pharma.inVentiv Commercial continues to be a leader in new and innovative sales and analytic solutions to the pharmaceutical industry including the development of the embedded teams’ model and the recent launch of the Selling2ScaleTM model and FlightPathTM commercialization platform. · inVentiv Patient Outcomes reported record total revenues of $139.2 million during 2009 and $38.0 million during the fourth quarter of 2009, up 11% and 10% respectively from the comparable prior-year periods.2009 results reflected solid performance including several new wins in patient compliance, expansion of services within our patient assistance programs, and the strong results from PMG, which was acquired in August 2008. · Strong Integrated Win Momentum:inVentiv delivered 96 integrated/cross-selling wins in 2009 compared to 76 wins in 2008 and 35 in 2007, and is actively pursuing a new business pipeline of approximately $425 million.inVentiv currently serves over 350 clients and supports over 850 brands. · Operating Improvements:The Company improved its operating structure to deliver proprietary solutions for its customers while delivering on its goal of cost structure improvements through efficient utilization of resources, integrating facilities and implementing targeted procurement initiatives. · Strong Cash Flow:As a result of the strength of inVentiv’s operations, the Company generated $125.8 million of cash flow from continuing operations during 2009, including $47.1 million in the fourth quarter, and finished the year with $135.4 million of cash and marketable securities on the balance sheet as of December 31, 2009. Mr. Blane Walter, Chief Executive Officer of inVentiv Health, commented, “I am pleased to report inVentiv’s fourth quarter results, which demonstrate the importance of having a diverse product offering and best-in-class solutions. We maintained our leadership position in the pharmaceutical services industry while successfully transforming the Company into a more integrated and lower cost organization.Last year, we focused on generating innovative offerings for our clients and lowering inVentiv’s cost structure.Our results reflect the achievements we made in 2009 and position inVentiv for long-term growth as clients increasingly outsource commercialization services to external partners that can provide lower cost and more flexible solutions.” 2010 Targets At this time, inVentiv is providing initial 2010 revenue targets of $1.1 - $1.14 billion and adjusted EPS targets of $1.40 - $1.48.(GAAP EPS targets of $1.36 to $1.46). EPS in the first quarter of 2010 is targeted at $0.24 to $0.26. Conference Call
